Title: To James Madison from Benjamin Henry Latrobe, 6 September 1811
From: Latrobe, Benjamin Henry
To: Madison, James


Sir,Washington Septr. 6h. 1811
It was my intention to have undertaken the survey of the line of the Western Navigation of the State of New York, and I had already accepted the Office of Engineer offered to me by the Commissioners of that State, when you left the city. But on reconsidering the duty I have to perform for the Navy department here, & the injury which so long an absence might occasion to my other concerns I resolved to give up the task at least for this season, & did not therefore go to the Northward as I proposed.
Immediately after your departure, I had a compleat examination of the roof of the President’s house and as soon as the weather would permit the Plumbers of the Navy Yard repaired the Lead & provided & laid down a new Sheet in the place of that which had been blown off by the Storm, as well as of another which was very faulty. The Wind Vane has also required and received the repair.
The Platforms over the Gutters were entirely rotten, & have been removed as they stopped up the Waterway. Mr Lenox has undertaken to replace them & Mr Combes to furnish the timber on the faith of the public. Without them the house will not be habitable next winter; because the steepness of the roof, and the action of the Sun upon the Iron occasions the Snow immediately after it has fallen in any Mass to descend into the Gutters, unless prevented by their being covered.
The Stables are also now putting into the order your [sic] desire by Mr Lenox.
We have not yet begun to paint the Roof an operation as essential to its preservation as any other, but Mr. Barry has promised to set about it as soon as the weather, which after a very uncommon spell of rain, promises to be fair, will permit him.
Mr. Munroe suggests that if you would permit it, the bills for these works of absolute necessity might be paid out of the balance remaining of the Hotel appropriation as a loan. This balance is about 2000$. The condition of the West side of the Capitol, so often represented to Congress occasions great injury to the finished part of the building. It is impossible to remedy this entirely but I shall at my own expense prevent any injury to the Senate Chamber.
If it is possible so to arrange my affairs as to spare a fortnight during the present month I propose taking a short journey into Virginia & shall endeavor to show to you my respect by calling upon you at Montpellier. I am with great truth Your faithful hble Servt
B H Latrobe
